As filed with the Securities and Exchange Commission on October 21, 2013 File No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMS-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TEARLAB CORPORATION (Exact name of Registrant as specified in its charter) Delaware 59-343-4771 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 9980 Huennekens St., Ste 100 San Diego, California 92121 (858) 455-6006 (Address, including zip code and telephone number, of principal executive offices) TearLab Corporation Nonstatutory Stock Option Agreement (Full title of the plan) Elias Vamvakas 9980 Huennekens St., Ste 100 San Diego, California 92121 (Name and address of agent for service) (858) 455-6006 (Telephone number, including area code, of agent for service) Copy to: Martin J. Waters, Esq. Anthony G. Mauriello, Esq. Wilson Sonsini Goodrich & Rosati, PC 12235 El Camino Real, Suite 200 San Diego, California 92130-3002 (858) 350-2300 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☒ CALCULATION OF REGISTRATION FEE Titleof Securities to be Registered Amount to be Registered (1) Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of
